                             FREEMAN, NOOTER & GINSBERG
                                         ATTORNEYS AT LAW
LOUIS M. FREEMAN                                                                 75 MAIDEN LANE
THOMAS H. NOOTER                                                                    SUITE 503
LEE A. GINSBERG                                                                 NEW YORK, N.Y. 10038


NADJIA L!MANI                                                                    (212) 608-0808
OF COUNSEL                                                                   TELECOPIER (212) 962-9696
                                                                             E-MAIL: FNGLAW@AOL.COM
CHARLENE RAMOS
OFFICE MANAGER                                                 APPLICATION·F~R~fflED

                                          March 6, 2020


Honorable Ronnie Abrams                                        Hon. Ronnie Abrams
United States District Judge                                   United States District Court
United States Courthouse
                                                               Dated: J-t,,-v
40 Centre Street
New York, New York 10007

                                Re: United States v. Hallil Tabar
                                        17 CR 618 (RA)

Dear Judge Abrams:

        My client, Halli! Tabar, was recently released on bail by the court with certain conditions.
I did not request that he be permitted to attend religious services on notice to Pre-Trial Services.
Both Pre-Trial Services and the government have no objection to granting him permission to
attend religious services and making it part of the current bail conditions.

        Therefore, I respectfully request that Your Honor amend the bail conditions to include
travel to and from and attendance at religious services.

                                                             Respectfully,

                                                             /S/ Lee Ginsberg
                                                             Lee Ginsberg


cc: Katherine Ghosh, Esq. (By ECF)
  Mohammed Ahmed@nyspt.uscourts.gov (By email)

                                                                     j LTSDC-SD:\TY
                                                                     I DOCVMENT
                                                                     I ELECTRO~ICALLY FILED
                                                                     I!DOC#:
                                                                                ---~~----
                                                                     ~-\ T [ FIL~~D:                       ]-c


                                                                                                       1
